Detailed Office Action
	The communication dated 12/15/2020 has been entered and fully considered. Claims 6-8 are withdrawn from examination. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5 and 9-20) in the reply filed on 12/15/2020 is acknowledged.  The traversal is on the ground(s) that there are similarities between Groups I and II and there is no search burden.  This is not found persuasive because in the restriction requirement of 10/15/2020, the Examiner illustrated that the method of Group II can be practiced with an apparatus that is materially different from the claimed apparatus of Group I. The applicant needs to provide a rebuttal to this specific argument. The Examiner has also shown that there is a serious search burden due to different classifications and keywords for these two Groups. The Applicant has not presented a rebuttal against this argument as well. 
The requirement is still deemed proper and is therefore made FINAL. Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities: 
Claim 3, line 8: add “and” between “uniformly” and “circumferentially”.
Claim 10, line 2: delete “at least one of”.

Claim 17, line 2: delete “at least one of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 5, 9-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG (US-2009/0065973), hereinafter JUNG, in view of KOK (US-2017/0326814), hereinafter KOK.
Regarding claims 1 and 5, JUNG discloses an apparatus that reads on the applicant claim of A device for production of at least partially fiber-reinforced injection molded parts {[abstract], [0002] note teaching on multi-component plastic parts, [0050] note placement of fabric insert into the plastic part that causes reinforcement of the part} comprising: 
at least one injection molding tool {[FIG. 4] A1-A3 and B1-B3 are the half mold that form the injection molding tool} comprising 
at least one first tool part and at least two second tool parts selectively connectable to the first tool part such that an injection molding cavity is formed {[FIG. 4] 3/B1 or 5/A1 is the first tool part or half mold, B2 and A2 are the at least two second tools that are connectable to B1 and A1, [0043] note the formation of cavities}; 
at least one injection unit configured to inject a molding compound into the injection molding cavity {[FIG. 4] 7 and 9}.
[0050]}. JUNG, however, is silent on the hardware and device(s) that is/are needed to implement this placement. As such, one of the ordinary skill in the art would have been highly motivated to look to prior art to determine appropriate hardware for such placement.
In the same filed of endeavor that is related to device and method for producing reinforced structure, KOK discloses an apparatus that reads on the applicant claim of at least one placement unit configured to automatically placing at least one tape section of a fiber-reinforced plastic tape on at least one of a cavity section of one of the second tool parts and an injection molded workpiece disposed on the cavity section (claim 1) {[abstract], [FIG. 2], [0037] note teaching on feedback control that indicates the placement is automatic, [0001] note the teaching of producing reinforcing structure on the molded body, the Examiner also notes that JANG discloses placing fiber on a workpiece that is already in the cavity: see JANG [0047] and [0050]};
 wherein the placement unit comprises at least one supply unit configured to supply the fiber-reinforced plastic tape (claim 5) {[0085] note that fiber or tape 30 is provided continuously to the mold body surface 10, thus it has to be supplied from a unit, [0091] note the teaching of newly applied tap 30 that indicates it comes from a supply unit}, 
at least one compaction roller configured for progressive compaction of a tape section of the fiber-reinforced plastic tape that is progressively removed from the supply unit (claim 5) {[FIG. 2] 40 is the compaction roller and compacts tape 31 by the force F, the process is progressively conducted as indicated by arrows R2 that is coming from supply unit and R1 that indicates application to the molded body}, 
and at least one laser source for irradiation of an advancing connecting region between the tape section and the cavity section of at least one of the second tool parts and the injection molded workpiece disposed in the cavity section (claim 5) {[FIG. 2] 110/110 is the laser source and it is irradiating as shown by numerals 112}.  
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the tape placement device of KOK into the molding device of JUNG. As indicated above, JUNG discloses placing a fiber or tape on a workpiece in the cavity of the mold, but is silent on an appropriate device to impellent this placement. Thus, an artisan would have been highly motivated to look to prior art to determine an appropriate device to carry out this function. The prior art that the artisan seeks is KOK.
Furthermore, as disclosed by KOK, the advantage of this placement unit is its simplified operation and cost-effectiveness {[0010]}.
Upon incorporation of the placement unit of KOK into the device of JUNG and regarding the remainder limitation of claim 1, JUNG discloses an apparatus that reads on the applicant claim of and at least one electronic control configured to control the placement unit and the injection unit, wherein the electronic control is configured to activate the placement unit during at least one of injection of the molding compound into a respective injection molding cavity and cooling of the molding compound injected into the injection molding cavity {[0057], [0046] note the use of robots to control the molding, note that upon incorporation of placement unit of KOK, the controller of robots of JUNG will also be connected to the placement unit of KOK to harmonize the operation, note [0037] will also be incorporated in the control unit of JUNG, [0049] note the teaching on cooling of the molded objects}. 
The Examiner also notes that the limitation above recites what the disclosed control unit is configured to do. The Examiner has shown an apparatus with similar components. Apparatus claim covers what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. “configured”) does not differentiate the claimed apparatus from a prior art apparatus” {see MPEP 2114 (II)}. It is also the Examiner’s position that JUNG’s control unit is capable of performing the intended function. Nevertheless and in the interest of compact prosecution, the Examiner has shown above that JUNG teaches these functionalities. 
Regarding claim 2, JUNG discloses an apparatus that reads on the applicant claim of further comprising a holding unit holding the two second tool parts {[FIG. 4] 6 is the holding unit that holds A2/B2}, wherein the two second tool parts are disposed on mutually opposing sides of the holding unit {[FIG. 4] A2 and B2 are on the opposite side of 6}, 
wherein a distance between the first tool part and the holding unit is variable along a linear path of movement {[FIG. 4] note the arrow indicating the linear movement and variability of the distance}
and the holding unit is rotatably disposed about a rotary axis oriented transversely to the linear path of movement {[FIG. 7] note the rotation of the holding unit around a rotary axis that is transverse to the linear direction indicated above}. 
 Regarding claim 3, JUNG discloses an apparatus that reads on the applicant claim of wherein the injection molding tool comprises at least one third tool part disposed on a side of the holding unit lying opposite to the first tool part {[FIG. 4] A1 is the third tool that is at a side of holding unit 6 opposite of the first tool B1}, 
the at least one third tool part being selectively connectable to one of the second tool parts such that the injection molding cavity is formed {[FIG. 4] A1 and A2 form a cavity, [0043] note the formation of cavities}, 
wherein a distance between the third tool part and the holding unit is variable along a linear path of movement {[FIG. 4] note the arrow near A1 indicating the movement in a linear path and variability of the distance}  
and the at least two second tool parts is four second tool parts uniformly circumferentially spaced with respect to each other on the holding unit about the rotary axis {[FIG. 4] the four tools are A2, A3, B2, and B3 and they are uniformly and circumferentially spaced around the axis of rotation shown above}, 
wherein the placement unit is configured in a manner such that at least one tape section of the fiber-reinforced plastic tape is placed on one of the four second tool parts that is not connected to the first tool part or to the third tool part during at least one of injection of the molding compound into two injection molding cavities between two of the four second tool parts and the first tool part and the third tool part and during cooling of the molding compound injected into the two injection molding cavities {the Examiner note that the placement unit of KOK is incorporated in the device of JUNG, [0049] note that one component is opened thus removed after cooling as shown above, while the [0050] note that fiber is placed in a free half-mold, thus indicating that this half-mold is not connected to an injection unit, [0053]}. 
The Examiner also notes that the limitation above recites what the disclosed apparatus is configured to do. The Examiner has shown an apparatus with similar components. Apparatus claim covers what a device is, not what a device does. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. “configured”) does not differentiate the claimed apparatus from a prior art apparatus” {see MPEP 2114 (II)}. It is also the Examiner’s position that JUNG apparatus is capable of performing the intended function. Nevertheless and in the interest of compact prosecution, the Examiner has shown above that JUNG teaches these functionalities. 
Regarding claim 9, as stated by the Applicant (see 12/15/2020 communication page 10), this claim is a combination of claims 1 and 3. The Examiner refers the Applicant to the detailed analyses of claims 1 and 3 above.
Regarding claims 10-12, as stated by the Applicant (see 12/15/2020 communication page 10), these claims are a combination of claims 2 and 3. The Examiner refers the Applicant to the detailed analyses of claims 2 and 3 above.
Regarding claims 14-16 and as stated by the Applicant (see 12/15/2020 communication page 10), these claims are identical to claim 5. The Examiner refers the Applicant to the detailed analyses of claim 5 above.
Regarding claim 17 and as stated by the Applicant (see 12/15/2020 communication page 10), this claim recites the features of claims 2 and 3. The Examiner refers the Applicant to the detailed analyses of claims 2 and 3 above.
.
Claims 4, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG and KOK as applied to claims 1, 9, 17, and 18 above, and further in view of FUJIKAWA (US-2020/0039136), hereinafter FUJIKAWA.
Regarding claims 4, 13, 19, and 20, combination of JUNG and KOK discloses all the limitations of claim 1, 9, 17, and 18. The combination above, however, is silent on the surface treatment of the half-mold or the mold tool to further enhance the adhesion properties of the mold surface.
In the same filed of endeavor that is related to resin molded article, FUJIKAWA disclose a method/apparatus that reads on the applicant claim of wherein the cavity section of at least one of the second tool parts is provided, at least in regions, with at least one of a chemically treated surface and a physically treated surface such that adhesive properties of the cavity section are improved {[0066]-[0068] note plasma discharge treatment is a physical treatment (related to claims 4, 13, and 20); ozone exposure treatment is a chemical treatment since a chemical (i.e. ozone) is used to treat the surface (related to claims 4, 13, and 20)}.  
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the method of surface treatment of FUJIKAWA in the mold apparatus of combination of JUNG and KOK. As disclosed by FUJIKAWA, the advantage of this method is that it ensures that the whole surface of the [0066]}. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KUMPER (EP-1655122-A10), hereinafter KUMPER, discloses a molding apparatus that consists of a holder that holds four circumferentially and uniformly spaced mold tools {[FIG. 3] the cuboid in the middle (not numbered) is the holder that holds four mold tools 150 and 110 that are around the holder}. KUMPER further discloses the first and the third mold tool and the injection tools {[FIG. 3] 100 is the first mold tool, 120 is the third mold tool, and the two injection units on the far left and right side (not numbered) are the injection tools}. KUMPER further discloses that the holder is rotating {[FIG. 4]}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748